United States Court of Appeals
                            FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                     ____________
No. 20-5324                                                September Term, 2020
                                                                      1:20-cv-02761-UNA
                                                       Filed On: February 8, 2021
George A. Teacherson, A natural Individual
Citizen of the Republic,
               Appellant

       v.

United States Department of Justice and
Commissioner of Internal Revenue,
             Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Pillard and Katsas, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                    JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief filed by appellant. See Fed. R. App. P.
34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s order filed October 5, 2020
be affirmed. The district court properly dismissed the complaint as frivolous. See
Decatur Liquors, Inc. v. District of Columbia, 478 F.3d 360, 363 (D.C. Cir. 2007) (federal
courts lack subject matter jurisdiction over “obviously frivolous” claims); cf. Wright v.
Rossotti, 30 F. App’x 4, 5 (D.C. Cir. 2002) (“[A]ppellant’s claim that she owes no federal
income tax because compliance with the federal tax laws is voluntary is patently
frivolous and fails to state a claim on which relief may be granted.”).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.
                                        Per Curiam

                                                         FOR THE COURT:
                                                         Mark J. Langer, Clerk

                                                 BY:     /s/
                                                         Daniel J. Reidy
                                                         Deputy Clerk